Dear Representative Durand:
Our office received your request for an opinion on behalf of the Louisiana Board of Pharmacy regarding the Pharmacy Technician Certification Program. Specifically, you request our opinion on the following issues:
 May the Louisiana Board of Pharmacy certify Pharmacy Technicians through a national examiner at a cost of $105.00 to be paid by the candidates directly to the examiner? Further, may the Louisiana Board of Pharmacy lower its Pharmacy Technician Certification fee to $50.00?
The Louisiana Board of Pharmacy currently certifies Pharmacy Technicians through an examination provided by the University of New Orleans. The candidates now pay a fee of $100.00 for examination and certification directly to the Louisiana Board of Pharmacy. The Board would like to begin utilizing a national examiner in lieu of the University of New Orleans for Pharmacy Technician candidates. The candidates would pay a fee of $105.00 directly to the examiner. The Board is also considering reducing its certification fee from $100.00 to $50.00.
Pursuant to La. R.S. 37:1182(A)(12), the Louisiana Pharmacy Board is authorized to regulate, license, certify, and register the training, qualification and employment of pharmacy interns and pharmacy technicians. The Board is further authorized to establish fees and costs to be imposed for the purpose of implementing and enforcing the provisions of the Louisiana Pharmacy Practice Act. Currently, the fee for examination and certification of Pharmacy Technicians is set at a minimum of $100.00. La. R.S. 37:1184(d)(i).
While we do not see a problem with utilizing a national examiner for Pharmacy Technician candidates, nor a problem with having the candidates pay the examination fee directly to the examiner, we do see a problem with reducing the current examination fee, which is paid directly to the Board, to $50.00. The statute specifically provides that the fees established by the Board shall not be less than the minimum amounts listed in the fee schedule. This language is mandatory. If the Board wants to lower the minimum fees for certification, it would have to do so by statutory amendment.
Thus, it is our opinion that the Board can utilize a national examiner for Pharmacy Technician candidates with the cost of $105.00 for the examination to be paid directly to the examiner. However, it is our opinion that the Board may not charge a certification fee which is less than the statutory minimum fee for certification of Pharmacy Techicians.
If you have have any questions or need additional information, please contact our office.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: TINA VICARI GRANT
Assistant Attorney General
TVG:jv